DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. An analysis of the arguments is provided below.

The 112 rejection has been withdrawn in light of the amendment and remarks (P. 6).  The examiner still has some concerns regarding the lack of a chatting service within the claims except for the preamble and believes that such entry may improve prosecution.  The claims as drawn for the time being meet the standards of 112.

Regarding the 102 rejection of claim 1, applicant argues that the examiner does not disclose the step of “receiving, from a first entity… a first request for transmitting a voice segment (Pp. 6-7).”  At deeper issue appears to be a matter of interpretation regarding the claims and art, including what constitutes a “voice segment,” what constitutes a request separate from the message or voice segment, etc.
Some of applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “voice forwarding in a computer implemented chatting service” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Clarifying amendments, such as tying the methods to a service, might get around the current art.
The examiner needs to give the claims their broadest reasonable interpretation in light of the specification and the knowledge of one of ordinary skill in the art, construct the claims such that they work as a whole, and compare it to the art as a whole based not upon the explicit language but upon the structure and function of the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific embodiment in Fig 5 (remarks, P. 6)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
But even Fig. 5, let alone the claims as currently drawn, is rather broad, allowing for a number of embodiments.  For example, it may be met by a system in which 1) a user performs some process (email, web page, user interface, etc.) to start creating a message (the system would receive this request to send a message), 2) speaks/records and/or attaches some audio (the result being an audio file, a voice segment if you will, that the system receives), 3) the system takes this and other data to create (generate) the message itself, 4) the system sends the message.  The claims do not even require a step order.  Nor do they require that the component receiving and message generation be off the client because any components of structure other than the existence of a client is vague.  Granted, the examiner may have a different embodiment 
As the applicant has conceded, Marso teaches the steps above.  Instead of creating a message solely through the client and sending it, Marso teaches the creation of a message through a client on at least partially the “SQLite” database on the network outside the messaging server.  An apparatus/service “component” receives a request to make a message, a voice recording (voice segments) and makes a message for transmission.  (Alternatively, the voice segments may be fulfilled by a group of voice messages, in which case the request and subsequent creation of a chain may also fulfill the claims as currently drawn.)

Regarding the 102 rejection of claim 1, applicant argues that the examiner does not disclose the step of “receiving the voice segment from the first entity (Pp. 7-8)” nor generating the message, because Marso teaches “receiving the message itself.”
Much of the arguments are provided above.  In the particular case, the claims are broad as to the meaning of “voice segment,” where the message is generated, etc. and the breadth allows for a number of differing implementations.  Marso involves the reception of an audio recording that leads to the generation of the voice segment itself at least partially in an intermediary node.  Therefore, the limitation is met.

Applicant then argues that claim 2 is not disclosed because the entity is not “determined from the request” but from the message itself (P. 8).  As above, the destination is entered through the user interface (the request generation) before the message is created, and thus the limitation is filled.

Applicant finally argues that claim 11 is not disclosed from new art Lewis because it teaches “detecting an emotion” from the overall content, rather than from the “voice segment (P. 8).” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the examiner is focusing upon “user generated content,” i.e. recordings (col. 7, lines 25-50) specifically used in messaging (col. 8, lines 5-40).  The system then can “identify… the tone or mood of the messaging session” based on the content itself, i.e. what is said and how it is said (the voice segments within the content).  Therefore, this limitation is maintained.

The rejections are maintained for the reasons above.  This action is final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 5, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marso (9,819,632).
For claims 1, 16, Marso teaches a method (abstract) and apparatus (with modules) (cob 5, lines 10-col. 6, line 10) for voice forwarding in automated chatting (background, summary and claims), comprising:
receiving, from a first entity in a service group (col. 6, line 25 - col. 7, line 25). a first request for transmitting a voice segment (col. 7, line 25 - col. 8, line 35);
receiving the voice segment from the first entity (col. 6, lines 10-35):
generating a voice message based on the voice segment (col. 7, line 35 - col. 9, lure 5); and
transmitting the voice message based on the first request (col. 5, line 50 - col. 6, line 10).
For claims 2, 17, Marso teaches determining at least one second entity in the service group based on the first request (col. 7, lines 25-50), wherein the transmitting the voice message comprises: transmitting the voice message to the at least one second entity (col. 6, line 10 -• col. 7, line 25).
For claim 5, Marso teaches that the generating the voice message comprises: including the voice segment in the voice message (col. 6, line 35 - col. 7, line 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso as applied to claims 1, 16 above, and further in view of Su (9,361,652).
For claims 3, 18, Marso does not expressly disclose particular social functions like matchmaking or random delivery. Su teaches a method and system (background) in the current art (background, summary and claims) further comprising:
determining that the first request indicates transmitting the voice segment randomly (col. 16, lines 5 -60); and
receiving, from a second entity in the service group, a second request for obtaining a randomly-transmitted voice message (col. 11, lines 5-40),
wherein the transmitting the voice message comprises: transmitting the voice-message to the second entity (col. 16, lines 5-60).
At the time the invention was made, one of ordinary skill in the art would have added SU in order to provide improvements and connections to social networking and open login systems (background).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso as applied to claim 1 above, and further in view of Hosier, Jr. (9,253,609).
For claim 4, Marso does not expressly disclose the issues of anonymity or privacy.  Hosier teaches a method (abstract) in the particular art determining that the first request indicates transmitting the voice segment in a way not denoting the first entity (col. 30, line 60 - col. 31, line 5), wherein the transmitting the voice message comprises: transmitting the voice message in the way not denoting the first entity (col. 20, lines 15-25). At the time the invention was made, one of ordinary skill in the art would have added Hosier in order to improve the system along privacy concerns (background).

Claims 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso as applied to claims 1,16 above, and further in view of Bonada et al. (9,286,906).
For claims 6, 19, Marso does not expressly disclose voice disguising/conversion.  Bonada teaches a method and system (abstract) in the relevant art (background, summary and claims) wherein the generating the voice message comprises:
detecting an indication of voice preference from the first request (col. 8, lines 1-30);
converting the voice segment into a target voice segment based on the voice preference (col. 3, line 45 - col. 4, line 15); and
including the target voice segment in the voice message (col 4, lines 15-65).
At the time the invention was made, one of ordinary skill in the art would have added Bonada in order to provide more naturalistic or desired “harmonizations” in the voice, i.e. for a more firm speaking tone (background).

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso and Bonada as applied to claim 6 above, and further in view of Baumgartner et al. (6,463,412).
For claim 7, Marso and Bonada do not expressly disclose the particular method of conversion. Baumgartner teaches a method and system (abstract) in the relevant art (background, summary and claims) and that the converting comprises:
transforming the voice segment into a text (col. 3. line 45 - col. 4, line 30; in view of col, 1. lines 5-45); and
transforming the text into the target voice segment, tones of the target voice segment being based on the voice preference (col. 4, line 20 - col. 5, line 10).
At the time the invention was made, one of ordinary skill in the art would have added Baumgartner in order to provide improvements in online communication (background).
For claim 8, Baumgartner teaches that the converting comprises:
transforming the voice segment into a text (col. 3, line 45 - col. 4, line 30; in view of col. 1, lines 5-45);
modifying the text based on the voice preference (col. 5, lures 1-67); and
transforming the modified text into the target voice segment, tones of the target voice segment being based on the voice preference (col. 4, line 20 - col. 5, line 10).

Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso and Bonada as applied to claims 6, 19 above, and further in view of Paxinos et al. (10,242,664).
For claims 9, 20, Marso and Bonada do not expressly disclose detecting an emotion of the voice segment, wherein the converting is further based on the emotion. Paxinos teaches a method and system (abstract) in the current art (background, summary and claims) that .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso as applied to claim 1 above, and further in view of Woo et al. (2016/0,021,039).
For claim 10, Marso does not expressly disclose the narrow limitation. Woo leaches a method and system (abstract) in the relevant art (background, summary and claims) including transmitting the voice message to the first entity (Para. 105), wherein the transmitting the voice message comprises: transmitting the voice message if a confirmation of transmitting the voice message is received from the first entity (Para.. 84),

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso as applied to claim 1 above, and further in view of Lewis et al. 10,554,611).
For claim 11, Marso does not expressly disclose the detection of emotions or mood.  Lewis teaches a method and system (abstract) in the relevant art (background, summary and claims: col. 2, line 40 - col, 5, line 45) that includes detecting an emotion of the voice segment (col. 12, lines 20-67); generating a message notification based at least on the emotion (col. 13, lines 1.-67); and transmitting the message notification based on the first request (col, 18, lines 15-67).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso as applied to claim 1 above, and further in view of Paxinos et al. (10,242,664).
For claim 12, Marso does not expressly disclose emotions, Paxinos teaches a method and system (abstract) in the current ail (background, summary and claims) including detecting an emotion of the voice segment (col. 4, line 10 - cob 5, line 15); arid forbidding the transmitting of the voice message if the emotion is negative (col. 9, line 65 - col. 10, line 15). At the time the invention was made, one of ordinary skill in the art would have added Paxinos in order to provide improvements in handling stress (background).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso, Bonada and Paxinos as applied to claim 9 above, and further in view of Carbune et al. (10,192,551).
For claim 13, Marso, Bonada and Paxinos do not expressly disclose that the detecting of the emotion is based on a voice emotion classifier established through deep learning. Carbune teaches a method and system (abstract) in the relevant art (background, summary and claims; col. 5, line 65 - col. 7, line 30) that includes this limitation (col. 10, line 30 -■ col. 11, line 35; col. 13, lines 45-67). At the time the invention was made, one of ordinary skill in the art would have added Carbune in order to provide improvements in handling chatbot messaging (col, 1. lines 5-35).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso as applied to claim 1 above, and further in view of Ioannou et al. (10,530,714).
For claim 14, Marso does not expressly disclose the stop transmitting the voice message if the voice message has been transmitted for a predetermined number of times, Ioannou teaches a method and system (abstract) in the relevant art (background, summary and claims) .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marso as applied to claim 1 above, and further in view of Duva et al. (8,917,860).
For claim 15. Marso does not expressly disclose that the voice segment is limited to a length within a time threshold. Duva teaches a method and system (abstract) in the relevant art (background, summary and claims) that includes this limitation (col. 46, lines 15-50; call length). At the time the invention was made, one of ordinary skill in the art would have added Duva in order to provide improvements in online interactions (background).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELVIN H POLLACK/Primary Examiner, Art Unit 2445